 In the Matter of GENERAL ELECTRIC X-RAY CORUORATIONandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. 13-C4902.-Decided February 11, 1948Mr. Herman J. DeKoven,for the Board.Messrs. Richard McAvoyandThomas M. Kerrigan,ofPutney,Twombley, MallcCSkidmore,of New York City, for the respondent.AIr. Frank Allen,of Chicago, Ill., andMessrs. Seymour LinfleldandDavid Schreiberof New York City, for the UE.DECISIONANDORDEROn November 21, 1946, Trial Examiner Isadore Greenberg issued hisIntermediate Report in the above-entitled proceedings, finding thatthe respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached Hereto.Thereafter the respondent filedexceptions, with a supporting brief, to the Intermediate Report.OnOctober 23, 1947, the Board, at Washington, D. C., heard oral argu-ment in which the respondent and the UE participated.The partieswere given leave to file supplemental briefs and the respondent filedone.'The Board has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings are here-by affirmed.The Board has considered the Intermediate Report, therespondent's exceptions and briefs, the contentions advanced by therespondent and the UE at the oral argument, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions:1.We agree with the Trial Examiner in concluding that the com-pany acted at its peril in discharging the six employees when thefacts did not warrant the dismissals, and may claim no immunityunder the terms of the maintenance-of-membership provision of the76 N L. R. B., No 11.64 GENERAL ELECTRIC X-RAY CORPORATION65contract.The latter, which must be strictly construed,' specificallyexempted employees resigning during the escape period from the ef-fect of its provisions and therefore did not authorize, much less re-quire, the discharges.Whether the respondent had knowledge orwas put on notice of the possibility that the employees had duly re-signed from the JAM is entirely immaterial and irrelevant. Further-more, additional reason for a literal application of the maintenance-of-membership provision appears from the circumstance that therespondent, fearful of a strike if it did otherwise, had decided, in itsown self-interest, to fulfill the TAM request to discharge the employeesregardless of what the actual facts as to membership might be.2.As the contract accorded the respondent no immunity for thedischarges, respondent's defense that it was entitled to rely on theIA-Al's representations without inquiring further, because such in-quiry would have constituted intrusion into a union's internal affairs,was clearly inadequate.Moreover, it is evident that the respondent'sdifficulty was not as great as it would have it appear. The respondent,apprised months before of the fact that the employees involved wereimportant representatives of a rival organization, the UE, and facedat the time of discharge with the protestations of these employeesthat they had effectuated timely resignation from the TAM and theirproffers of postal registry receipts in corroboration, had reason tobelieve that there might be irregularity in the request of the TAM fortheir discharge.However, the respondent never demanded an ex-planation from the TAM. Such an effort to clarify the situation,clearly called for Linder the circumstances (in no sense an inquiryinto the reason and justification for expulsion of employees fromunion membership), would have been comparable to the act of anemployer, faced with a request to bargain with a union claiming tobe majority representative of its employees, asking in good faithfor proof of such majority as a prerequisite to its acting to bargain.Such request, recognizably proper, has never been deemed an intrusioninto union internal affairs. So far as the contract was concerned, therespondent could have refused to discharge the employees, taking theposition that so far as appeared, the TAM was seeking through thecompany to coerce employees contrary to an express prohibition con-tained in the agreement, and leaving the TAM to handle the matteras a grievance insofar as it sought to enforce the maintenance-of-membership provision of the contract.The facts would then havebeen developed and the discriminatory discharges could have beenavoided since, as respondent admits in its brief,IFleming V.Hawkeye Pearl ButtonCo,-112 F. (2d) 53, 56 (C C. A 8). 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDA proper formal review [under the grievance procedure] couldvery well have forced the IAM to disclose all the reasons whyit had twice certified to the respondent that the six (6) employeeswere subject to the contract.Nor were the six employees obligated to file grievances, as the re-spondent contends.As already noted, it is clear that the.respondentacted as it did, not because of the employees'omission to resort to thegrievance procedure provided by the contract had "lulled" it intobelieving that the employees' claim of timely resignation from theIAM was without foundation, as it claims, but because it feared theIAM threat of a strike if it failed to make the discharges. In viewof the record, there can be no question but that the respondent under-stood that all was not well as to the IAM claim of continued member-ship by the six employees subsequent to the escape period of the con-tract.Furthermore, it would have been fruitless for the employeesto file grievances; the respondent itself precluded them from doingso by its declared attitude in disregarding their showing as to dueresignation and, in one instance, by its specific advice to an employeethat his sole recourse was under the provisions of the National LaborRelationsAct.Moreover, the public right involved was beyond thepower of any employee tojeopardizethrough failureto resort to acontractual remedy.N. L. R. A. Sec. 10 (a).3.Respondent argues in its supplemental brief that the new provisoto Section 10 (c), which states that back pay "may be required of theemployer or labor organization,as the case may be, responsible forthe discrimination," means that the Board may order back pay onlyagainst theoneparty which is "responsible"; that the TAM was "re-sponsible" for any discrimination which might be found herein;and that, accordingly, no back-pay order may be entered against re.spondent.Respondent's construction of the proviso apparently wouldpreclude the Board in any case from determining that a union whichinstigated and an employer who committed an act of discriminationwere both"responsible,"and would require the Board to select theparty deemed most responsible and direct back pay only against thatparty.It is not necessary,however, in order to dispose of this case,to determine the meaning of the proviso in this respect.It is clearto us that the proviso has no impact on this case.The proviso mustbe read in the entire context of Section 10 (c), which deals with thekind of remedial orders which shall or may be entered by the Boardagainst"any person named in the complaint"who is foundguilty ofunfair, labor practices.The respondent is the only person allegedin the complaint to have committed an unfair labor practice; it is theonly person that can be deemed "responsible" for the discrimination GENERAL ELECTRIC X-RAY CORPORATION67found.2The proviso is intended to provide for cases arising underSection 8 (b) of the amended Act (which might, perhaps, be consoli-dated with cases under Section 8 (a) ), where a labor organization is"named in the complaint" and is found to have committed an unfairlabor practice in violation of Section 8 (b). It cannot be given retro-active effect to govern conduct occurring and a complaint issued in1946.ORDERUpon the entire record inthe case, andpursuant to Section 10 (c)of the NationalLaborRelationsAct, the NationalLabor RelationsBoard hereby ordersthat the respondent,General Electric X-RayCorporation,and its officers, agents, successors,and assigns shall1.Cease and desist from:(a)Discouraging nienlbarship in UnitedElectrical,Radio & Ma-chineWorkersof America,affiliatedwith the Congress of IndustrialOrganizations,or in any otherlabor organizationof its employees, andencouragingmembershipin InternationalAssociationofMachinists,District No. 8, Ray-PointLocal No. 1696,or in any otherlabor organi-zation of its employees,by discharging or in any othermanner discrim-inating inregard tothe hire ortenure of eniployinent or any term or.condition of employment of any of its employees, unless obligated todo so by the terms of avalid contract then existingbetween the re-spondent and a labor organization of its employees ;(b) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization,to join or assist United Elec-trical, Radio & Machine Workers of America, affiliated with the Con-gress of Industrial Organizations,or any other labororganization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining, or other mutual aid or protection,by in any mannerwarningany of its employees to maintain their membership in InternationalAssociation of Machinists,District No. 8, Ray-Point Local No. 1696,or in any other labor organization,or in any manner threatening todischarge them for their failure to do so, unless such employee oremployees shall be obligated to do so under the provisions of a validcontract entered into by the respondentwithsuch labor organization.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :2The IAM was not charged in the complaint with the commission of an unfair laborpractice in connection with the events of this case,nor could it ever be in the future inany other complaint. assuming that any of its acts might presently constitute unfair laborpractices, because at the time of such events the original Act did not recogm e unfairlabor practices by unions781902-48-vol. 76-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer Mack K. Denis,Frank Fenrich,Frances Havalka, OscarOlson,Andrew Amrich,and Anton J. Straka, immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to their seniority and other rights and privileges;(b)Make whole Mack K. Denis, Frank Fenrich, Frances Havalka,Oscar Olson,Andrew Amrich,and Anton J. Straka for any loss ofpay they may have suffered by reason of the respondent's discrimina-tion against them by payment to each of them of a sum of moneyequal to the amount he or she would have earned as wages during theperiod from the date of his or her discharge from the respondent'semploy to the date of the respondent's offer of reinstatement, less hisor her net earnings during said period;(c)Post immediately at its plant at Chicago,Illinois,copies ofthe notice attached hereto, marked"Appendix A." 4 Copies of saidnotice, to be furnished by the Regional Director for the ThirteenthRegion,shall, after being duly signed by the respondent's repre-sentative,be posted by the respondent immediately upon receiptthereof, and maintained by it forsixty (60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be takenby the respondent to insurethatsaid notices are not altered,defaced,or covered by any other material;(d)Notify the Regional Director for the Thirteenth Region inwriting, within ten (10)days from the date of this Order, what stepsthe respondent has taken to comply herewith.MEMBERS REYNOLDS and GRAY took no part in the consideration ofthe above Decision and Order.APPENDIX ANo-, ICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :AVEWILL NOT discourage membership in UNITED ELECTRICAL,RADIO & MACHINEWORKERS OFAMERICA, AFFILIATED WITH TIIECONGRESS OFINDUSTRIAL ORGANIZATIONS, or anyother labor or-ganization of our employees, or encourage membership in INTER-NATIONAL ASSOCIATION OF MACHINISTS, DISTRICTNo. 8,RAY-POINT3In the event that this order is enforced by a decree of a Circuit Court of Appealsthere shall be inserted before the words, "A Decision and Order" the words "Decree of TheUnited States Circuit Court of Appeals Enforcing." GENERAL ELECTRIC X-RAY CORPORATION69LOCAL No. 1696, or any other labor organization of our employees,by discharging or in any manner discriminating in regard to thehire or tenure of employment of any of our employees, unless weare obligated to do so by the terms of a valid contract then existingbetween ourselves and a labor organization of our employees.WE WILL NOT interfere with, restrain,, or coerce our employees inthe exercise of their right to self-organization, to form labororganizations, tojoin orassistUNITED ELECTRICAL, RADIO 16"-MACHINEWORKERSOF AMERICA, AFFILIATED WITH THECONGRESSOF INDUSTRIAL ORGANIZATIONS, or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, by in any mannerwarning any of our employees to maintain their membership inINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT No. 8, RAY-POINT LOCAL No. 1696, or in any other labor organization, or inany planner threatening to discharge them for their failure to doso, unless such employee or employees shall be obligated to do sounder the provisions of a valid contract entered into by us withsuch labor organization.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make then whole for any loss of paysuffered as a result of the discrimination.Mack K. DenisOscar OlsonFrank FenrichAndrew AmrichFrances HavalkaAnton J. StrakaGENERAL ELECTRIC X-RAY CORPORATION,Employer.By -------------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr Herman J. DeKoven,for the Board.Messrs, Richard McAvoyandThomas M. Kerrigan,of New York, N. Y., for therespondent.Mr. Frank Allen,of Chicago, Ill., for the UE. 70DECISIONSOF NATIONALLABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a first amended charge filed August 20,1946,by United Electrical,RadioMachineWorkersof America,CIO, herein called the BE,the National Labor Rela-tions Board,herein called the Board,by its acting Regional Director for the Thir-teenth Region(Chicago,Illinois),issued its complaint dated August 21, 1946,against General ElectricX-RayCorporation,herein called the respondent,alleg-ing that the respondent had engaged in, and was engaging in, unfair labor practicesaffecting commerce within the meaning of Section 8(1) and(3) and Section 2 (6)and (7)of the National Labor Relations Act, 49 Stat 449. herein called the Act.With respect to the unfair labor practices,the complaint alleged in substance :(1) that the respondent,on or about May 13, 1946,discharged employees FrankFenrich, Andrew Amrich,Oscar Olson,Mack Denis,and Frances Havelka,' andon or about May 14, 1946,discharged employee Anton Straka, and has since refusedto reinstate them,because they refused to join'or maintain their membership inInternational Association of Machinists,District No. 8, Ray-Point Local No. 1696,herein calledthe IAM,and that-by such acts the respondent discriminated in regardto the hire and tenure of employment of the said employees,therebyencouragingmembership in the IAM and discouraging membership in the BE,all in violation ofSection 8(1) and(3) of the Act;and (2)thatthe respondent,in violation of Sec-tion S(1) of the Act, has since on or about July 29, 1946. urged employees to joinor maintain their membership in the IAM,and has threatened employees withdischarge if they failed to do so, thereby interfering with, restraining,and coei singits employees in the exercise of the rights guaianteed in Section7 of the Act.Copies of the complaint, the notice of hearing thereon, and the first amendedcharge,were duly served upon the respondent,the BE, and the IAMIn its answer,filed September 4, 1996,the respondent denied that it had engagedin any unfair labor practices.As an affirmative defense, the respondentpleadedthe existence of a maintenance:of-membership contract withthe IAM,and allegedthat it had discharged the above-named employees pursuant to thedemand of theTAM and representations by the latter organization that the employees in questionhad been members in good standing of the TAM on December 6, 1945, and in viola-tion of the terms of the maintenance-of-membership agreement,had failed to m.un-tain their membership in good standing thereinIn its answer,the respondentmovedfor dismissal of the complaint.Ruling on the said motion is disposed ofby therecommendations made below.Pursaunt to notice,a hearing was held on September 23, 24, and 25, 1946, atChicago, Illinois,before the undersigned Trial Examiner,duly appointed by theChief Trial Examiner.The Boardand therespondent were represented by coun-sel ; the UE by a lay representative.The IAM did not appear.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues was afforded all parties.At the conclusion of the hearing, the undersigned, without objection, granted amotion of Board counsel to conform the pleadings to the proof with respect to suchformal mattei s as names,dates, and the like.Counsel for the respondent and the Board argued orally before the undersignedat the conclusion of the hearing.The parties were advised that they might fileproposed findings of fact and conclusions of law as well as briefs with the under-signed by October 9,1946.A brief was filed by the respondent.1It appeared at the hearing that "Havelka's" name is correctly spelled Havalka.Theundersigned has used the latter spelling hereinafter. GENERAL ELECTRIC X-RAY CORPORATION71Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a New York corporation with its principal place of businessat Chicago, Illinois, where it is engaged in the manufacture and sale of X-rayequipment.During the year preceding the hearing, the respondent's purchases of raw mate-rials for use at its plant in Chicago, Illinois, amounted in value to approximately$3,500,000, of which approximately 50 percent was shipped to its said plant frompoints outside the State of Illinois.During the same period, the respondent manu-factured products at its said plant valued at approximately $13,000,000, more than90 percent of which was shipped to points outside the State of Illinois.The respondent concedes that it is engaged in commerce within the meaning ofthe Act.IT.THE ORGANIZATIONS INVOLVEDUnited Electrical,Radio & MachineWorkersof America,affiliated with the Con-gress of Industrial Organizations,and International Association of Machinists,District No. 8, Ray-Point Local No. 1696,are labor organizations admitting tomembership employees of the respondent at its plant in Chicago,Illinois.IIITHEUNFAIR LABOR PRACTICESA. The factualsettingIt is undisputed that since November 20, 1945,there has been in effect acontract,pre-dated to October 22, 1945, between the respondent and the col-lective bargaining representative of its production and maintenance employees,the IAM.Paragraphs I (b) and I(c) of that contract,embodying what aregenerally known as"maintenance of membership"and "escape period" pro-visions, read as follows :(b)Except as is otherwiseprovidedin sub-section(c)hereof, all em-ployees who are members of the [IAM]Union in good standing in accord-ance with the constitution and by-laws of the Union and all employees whomay hereafter become members shall, during the life of this agreement,as a condition of employment,remain members of the Union in goodstanding.(c)Any employee may. withdraw from the Union between November 20,1945, and December 5, 1945, and between October 22nd and November 6thduring 1946 and each year thereafter,by giving written notice to the Union.Sometime in October 1945, a number of the respondent's employees,becomingdissatisfied with-the IAM as their collective bargaining representative, beganto carry on activities designed to persuade the employees in the plant to changetheir affiliation from theIAM to the UE. Thus,an "organizing committee" onbehalf of the UE was formed,consisting,among others,ofMack Denis, AntonStraka,Frank Fenrich,Frances Havalka,Oscar Olson,and Andrew Amrich,the six employees alleged in the complaint to have been discriminatorily dis-chargedThese members of the UE organizing committee,during the periodfrom October1945 to May13, 1946,activelysolicitedmembership for the UE 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong the respondent's employees, handing out UE application blanks in theplant, and trying to persuade the employees to sign them. The adherents ofthe UE also distributed mimeographed forms of resignation from the IAM, towinch they obtained a number of signatures from among the employees, afterwhich the signed resignations were collected and mailed to the IAM during thefirst escape period provided by the contractFrom the early part of November1945 to May 13, 1940, the aforesaid six members of the UE organizing committeeopenly identified themselves as such by wearing large buttons on their outerclothing while in the plant, marked "Organizing Committee. U. E-C. I O."as well as smaller buttons (about the size of a quarter), which were harked"U E. member." . The membership of Denis, Straka, Fenrich, Havalka, Olson,and Amrich on the UE's organizing committee, and their activities on behalfof the UE were known to the respondent.Mack Denis, one of the six discharged employees who were active on the UEorganizing committee, testified without contradiction that lie was in the re-spondent's employ from February 20, 1942, until May 13, 1946, the date of hisdischarge, that he had formerly been a member and steward of the IAM; thaton November 27, 1945, he mailed a letter to the recording secretary of theIAM, a carbon copy of which is in evidence, in which lie tendered his resignationfrom membership in that organization ; 3 that he mailed such letter in an envelopebearing his name and return address, that the letter had never been returnedto him ; and that since resigning from the IAM lie had never rejoined it orcarried on any activities on its behalf' It was stipulated that it called as wit-nesses, the other five employees whose discharges are herein discussed, namelyStraka, Fenrich, Havalka, Olson, and Amrich, would have testified as follows :IThat he or she was employed by the respondent for the following periods:Steal a(July 1930 to May 14, 1946) ;Pen,rich(February 1937 to May 13,1040);Ita',all—a(May 1934 to May 13, 1946) ; Olson (August 1940 to May 13,1946);Amrich(November 1935 to May 13, 1946) ;2The above findings with respect to the UE activities of the six employees are based ontheir undefined testimonv, and on stipulations as to what they would have testified if calledas witnessesIt was a;so stipulated that if called as a witness, the foiennan of each of theabove-named six employees would have testified that lie had observed "some organizationalactivity on behalf of the UE, CIO, on the part of such employee during the period Septemberthrough November 1945 , that such activity diminished and virtually disappeared duringthe period February through May 1946 as far as his obseivation was concerned, that heobserved such employee wearing one on another or both UE, CIO buttons at various timesprior to January 1946, but that such button wearing diminished thereafter, and lie doesnot remember specifically whether or not the said employee continued to wear such buttonthereafter "Itwill be noted that the foremen derv observing UE activities on the part of the sixemployees after Februaiy 1946As is liereinatter discussed, the undersigned does notbelieve the fact sought to be established by the respondent, namely the UE activities finits plant diminished or disappeared dining 1946, is material to the issues herein3It will be recalled that the "escape period" provided for by the contract between therespondent and the IADI itins from November 20 to December 5 for the year 1945, andthat it affords opportunity to employees to withdraw from membership in the IAM duringthat peiiod by "giving written notice to the" IADI4Denis also testified that lie had previously (on November 5, 1945) resigned fromhismembership, and position ac steward, in the IAM by registeied mail (postal receiptfor whichis inevidence) addressed to the president of the local of the IADI to whichhe belongedHe explained that his second letter of resignation, namely the onenailedon November 27, was occasioned by the posting of a notice in the respondent's plant,calling the attention of the employees to the escape period provided by the contract, an lthat lie sent the second letter "Just to maize sure there would not be any argument later,that I had resigned." GENERAL ELECTRIC X-RAY CORPORATION732.That he or she had formerly been a member of the IAM, and had heldoffice therein ;3That lie or she resigned both as a member of the TAM and as the holderof any and all offices therein on the following dates and in the mannerdescribed below:Stn al:a(In early November 1945 by registered mail ad-dressed to Charles Willett, president, 1130 South Ashland Avenue, Chicago,Illinois,the address of the office of the JAM, and again on Nevember 24, 1945,by registered mail addressed to the same person and address) ; °Fenrich(On October 20, 1945, resigned from all positions held by him in the JAMby registered mail, which resignation was accepted at a membership meetingof the JAM held on October 22, 1945, resigned his JAM membership onNovember 28, 1945, by registered mail addressed to Willett at above-statedaddress) ; °Ilavalka(November 29, 1945, by registered mail addressed toWillett at his home address, in an enevlopebearing Havalka's name and re-turn addiess, winch was never returned to her); 7 Olson(November 21, 1945,by registered mail addressed to Willett at his home address) ; 8Amrich(November 12, 1945, registered as steward by registered mail addressed toWillett at his home address; November 24, 1945, resigned membership inthe IAM,,by registeredmoiladdressed to Willett at his home address) ; °4.That following his or her resignation, lie or she never rejoined the JAMor carriedon any activities on its behalf.10B. The discriminatory dischargesIn a latter dated May 2, 1946, the JAM advised the respondent that Denis,Fenrich, Straka, Olson, Havalka, and Amrich had "failed to comply with theterms" of the maintenance-of-membership clause of the contract, and requestedthe respondent "immediately [to] dismiss them for [its] employ."On May 10,1946, the respondent answered the JAM as follows :With further reference to your letter of May 2, 1946, will you kindly certifyto us that the six persons named in your letter whose dismissal you haverequested,were or became members in good standing of your union onDecember 6, 1945, or thereafter.IItwas stipulated that Straka would have testified that he had received a returnpostal ieceipt dated November 26, 1945, bearing the signature of a clerk in the JAM office,acknowledging receipt of his second letter of resignationA document purporting to besnch receiptis inevidenceCounsel tor the respondent at the hearing stated lie did notquestion the authenticity of this, and the other postal receipts offered in evidence in con-nection with these resignations°Pursuant to a stipulation to the same effect as that set forth in the footnote above, areturn postal receipt dated November 30, 1945, is in evidence.7Postal receipt showing the mailing of a letter on November 29, 1945,is inevidenceItwas stipulated that Havalka would have testified that she did not request a returnreceipt acknowledgeddeliveryof the letter8Return receipt signed "Chas E Willett" dated November 27, 1945, is in evidence.°Return receipt dated November 27, 1945, signed "Chas N Willett," is inevidence11The stipulation embodying the above testimony contained a proviso that the respond-ent, by so stipulating, was not conceding the truth of the testimonyNo evidence wasintroduced at the hearing, however, to controvert it, and the testimony therefore standsundisputedThe undersigned, who had an opportunity at the hearing to observe Denis,Straka, Amrich, Fenrich, Havalka, and Olson, all of whom took the stand to testify.was impressed by all of them as honest witnessesThe undersigned credits their undemedtestimony with regard to the above. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe understand from your letter of May 2nd that these individuals are nolongermembers in good standing in accordance with your constitutionand by-laws.On the same day, May 10, the IAM replied by letter :We wish to certify to you that the following employees of your plant:Frank FenrichAnton StrakaFrances HavalkaAndy AmrichOscar OlsonMack Deniswere, on December 6, 1945, good standing members of District No. 8, Inter-national Association of Machinists, but are no longer in good standing in theInternational Association of Machinists.On May 13, 1946, Denis, Fenrich, Havalka, Olson, and Amrich, and on May 14,1946, Straka, were discharged by the respondent in the following manner : Ineach case the employee in question was separately summoned to the respondent'spersonnel office where Personnel Manager McCalley showed him or her one ofthe above-quoted letters from the IAM demanding the dismissal of the six afore-said employees.McCalley then informed the employee that in accordance withthe IAM\I's demand, and pursuant to the terms of the contract between the respond-ent and the IAM, he or she was being discharged.Each employee, oh the occasionin question, protested to McCalley that he or she had resigned from the IAMduring the escape period, Denis, Fenrich, Havalka, Olson, and Amrich specifyingthat he or she had resigned by registered mail, and Denis, Olson, and Amrichstating that they could produce registered postal receipts as proof of this conten-tion.In each case, however, McCalley's only reply to these remonstrances wasto the effect that the discharge must stand since the respondent had no otherrecourse but to accept the representations of the IAM, and accede to its demandthat the employees in question be discharged"C. The conflicting contentions with respect to the discharges, and concludingfindings with respect theretoSection 8 (3) of the Act defines as an unfair labor practice discrimination byan employer "in regard to hire or tenure of employment or any term or con-dition of employment to encourage or discourage membership in any labororganization :P7ovtided,That nothing in this Act . .. shall preclude an employerfrom. making an agreement with a labor organizationto iequiie, as a con-dition of employment, membership therein, if such labor organization is therepresentative of the employees as provided in Section 9 (a), in the appropiiatecollective bargaining unit covered by such agreement when made"The respondent contends' that "the discharge of these employees [i e thesix herein involved] was required by the terms of its contract with the JAMand that its actions were entirely justified and not violative of the NationalLabor Relations Act " Since it is not disputed that the respondent's contractwith the IAM meets the requirements of the above-quoted proviso to Section8 (3) of the Act, it follows, that if under the terms of the said contract therespondent, as it contends, was required to discharge the six employees, thattact would afford it a defense to the allegations of the complaintConveisely,as board counsel contends, if the respondent was not bound by the contractItThe above findings with respect to the discharges of the six employeesare based onthe undenied, credited testimony of Denis. Straka, Feniich, Havalka, Olson, and Amrich.12Brief filedwiththe undersigned,pp 1-2. GENERAL ELECTRIC X-RAY CORPORATION75to discharge the employees in question, such discharges do not come withinthe purview of the proviso to Section 8 (3), and being grounded on the failureof the dischargees to maintain their membership in the IAM, which the Boardcontends they were not obligated to do, clearly constituted an unfair laborpractice as defined by that section of the Act i3The undenied testimony of Denis, Straka, Fenrich, Havalka, Olson, andAmrich, which the undersigned has credited, makes it clear, and the under-signed therefore finds, that each of these employees prior to his or her discharge,had resigned from the IAM during the escape period provided for by the con-tract, and in conformance with the terms thereof." Since the contract specificallyexempts from the maintenance-of-membership requirements those employeeswho avail themselves of the privilege to resign from the IADZ during the pre-scribed escape periods, it follows, and the undersigned concludes and finds, thatthe contract imposed no obligation on the respondent to discharge Denis, Straka,Fenrich, Havalka, Olson, and Amrich, and that their discharges were thereforeillegal.As a further defense, the respondent advances the contention that, even ifin fact the contract did not require the discharge of the six employees, becausethey had resigned from the IAM during the escape period, the discharges werenevertheless justified because the respondent had a right to accept as true therepresentations of the IA\I to the contrary," and to conclude that the contractdid require their dischargesThe finding immediately preceding, based as itis on the principle that an employer acts at his peril when discharging em-ployees for their non-membership in a labor organization,16 renders this argu-ment immaterial, since the finding that the respondent's conduct was illegalrests, not on the reasonableness or unreasonableness of its conclusions withrespect to the contract, or the degree of diligence or good faith exercised byit in seeking to discover the true facts, but on whether or not the contract infact required the discharges.But even if the respondent's right to rely on therepresentations of the TAM were to be deemed material to the issues herein,the circumstances revealed by the record afford the respondent no defense11 "A proviso [to a statutel which follows and restricts an enacting clause general inits scope should be strictly construed, so as to take out of the enacting clause only thosecases which are fairly within the terms of the proviso, and the burden of proof is onone claiming the benefit of the proviso " (59 Corpus Juris 1089, and cases there cited )The Board has followed this principle of statutory construction «ith respect to the pro-viso to Section 8 (3) of the ActCfMatter of G 1% flumeCo, 71 N L R B 533Matter of Cape Are go Linnbei Co ,69 N L R I3 572Matterof ZionFireman Mfg Co.,69 N L R B 19,Matter of Pittsburgh PlateGlassCo.66 N L R B 108314 In its brief, the respondent argues that the only evidence in the record that the sixemployees had in fact resigned from the IAM during the escape period was "circum-stantial," and that any finding to that effect must necessarily be based upon `weakinferences "The undersigned finds no merit in this argumentNot only did each of theaforesaid employees testify without contradiction that lie or she had, during the escapeperiod, mailed one or more written resignations to the TAM, but postal receipts of unques-tioned authenticity are in evidence in corroboration of such testimony. In addition, withiespect to Stiaka, Fenrich, Amrich, and Olson, there are in evidencereturnpostal receiptsattesting to the receipt by the TAM of their respective resignations15 It will be remembered that in its letter of May 10, 1946. the TAM "certified ' to therespondent that the six employees "were on December 6, 1945 [a day after the escapeperiod], good standing members of [the IAM], but are no longer in good standing"therein16 I, e.,the employer takes the risk that the discharges are not in fact required bysuch a contractas isdefined in the proviso to Section 8 (3) of the Act, and are conse-quently illegal 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs has been found above, each of the six employees herein involved protestedto the respondent, when notified of his or her discharge, that he or she hadresigned in writing from the JAM during the escape period-most of themspecifying that the resignation had been mailed to the IAM by registered mail-and several offering to produce the registered postal receipt as proof of theircontention.In each case the respondent refused to take account of the protest,and stated flatly that it had to "go by" the letter of the TAMIt will be remem-bered also, that the respondent admittedly knew 17 of the activities of each ofthese employees on behalf of the UE, during the period preceding and duringthe escape period, which knowledge alone should have put the respondent onnotice that these leading members of the UE might have taken advantage of theescape period to resign from the IAM.This information, taken in combinationwith the employees' direct statements, on the occasion of their discharge, thatthey had indeed resigned during the escape period, was sufficient to have createda reasonable doubt on the part of the respondent as to the accuracy of the IAM'srepresentations.18Having thus been put on notice of the strong possibility thatthe employees were under no obligation pursuant to the contract to maintaintheir membership in the IAM, a duty devolved on the respondent to inquire furtherinto that question 1°This duty the respondent utterly failed to fulfill.Con-cededly taking the position that it must rely on the bare assertions of the TAMwith respect to the status of the six employees, the respondent refused to giveany consideration to the contentions of the employees that they had resigned fromthe IAM during the escape period, or to the offers of several of then to submitproof of these contentions.And despite its knowledge of circumstances cogentlycorroborating the statements of the employees, the respondent discharged themwithout in any other way inquiring into the truth or falsity of their claimsThe respondent advances two different explanations for its refusal to conductany investigation into the conflicting allegations with which it was confronted.It contends first that the failure of the dischai ged employees to filewrittengrievances against their discharges "had the effect of lulling the respondent intoa feeling that since oral complaints [that the employees had resigned from theIAM during the escape period] evidently could not be substantiated, the certifica-tion by the IAM represented the true facts.Accordingly, there was no furtherduty of inquiry on the part of the respondent " In support of this contentionthe respondent points to Section VI of the contract between itself and the IAM,which reads in part as follows17Not only did respondent stipulate that the foremen of the employees would havetestified, if called as witnesses, that they had seen the employees in question carry onUE activities dung the period from September through November 1945, and had observedthem wearing UE meniberslnp and oiganizing committee buttons piior to January 1946.but thereis alsoundenied testimony, which the undersigned credits, that at Board repie-sentation proceedings involving the parties lieiein, held on January 5 and February 36,1946, Denis, Amrich, Straka, and Havalka, who attended in their capacity of membersof the UE organizing committee, were introduced assuchto the respondent's officials, Per-sonnelManager McCalley, and Factory Manager Scheven11Since the undersigned has considered the respondent's knowledge of the activities ofthe six employees on behalf of the UE solely as tending to corroborate the employees'contentions that they had resigned during the escape period, the respondent's argumentthat such activities chnunshed or disappeared following the escape period, is quite besidethe pointEqually uuniaterial are the respondent's contentions that the employees' activ-ities on behalf of the UE did not take place within what the Board has termed "an appro-priate period " since this case does not involve the issue of discharges pursuant toexpulsions of the employees from the contiacti ng union for so-called "dual unionism19Matter of BakeicCCompany,Inc,68 N L. R. B 830. GENERAL ELECTRIC X-RAY CORPORATION77Pi otnded, however,that any individual employee shall have the right atany time to present grievances to the Company in accordance with the pro-visions of Section 9 (a) of the National Labor Relations Act.(b)Cases of any employee claiming to have been improperly discharged,suspended or penalized shall be treated as grievances.Complaints thereofin writing shall be filed with the Personnel Manager, within two workingdays of date of discharge, suspension or penalty.Employees found to havebeen improperly discharged, suspended or penalized and reinstated shall bepaid for all time lost with full continuity of service restored.The respondent argues that the existence of the foregoing provisions in thecontract placed the burden upon the employees of utilizing the grievance pro-cedure thus available to them as individuals, if they wished their claims that theyhad resigned from the TAM to be investigated by the respondent.But as we haveseen, the employees herein involved, when notified of their discharge, called theattention of the respondent to the fact that they were under no obligation tomaintain membership in the TAM, and some of them offered to submit docu-mentary evidence of this statement. In each case the respondent stated cate-gorically that there was nothing it could do about the matter ; that the dischargemust stand because the respondent had to accept the representation of the TAM astrue.One of the employees, Olson, when the finality of the discharge was thusmade clear to him, asked Personnel Manager McCalley for advice as to what hecould do, whereupon McCalley advised him to ". . . go down to the Labor Boardand write out a complaint; that is your only course. . . ."=0 By thus makingclear to the six employees that its determination to discharge them was final,regardless of any proof that the employees might have available in support oftheir statements, the respondent effectively foreclosed them from pressing theirgrievances any further with the respondent.Any attempts along such lines, ittold the employees in effect, would be futile, as indeed the record discloses theywould have been 21 In these circumstances, the undersigned concludes and findsthat the respondent's refusal to inquire into the true facts, after being told by theemployees that they had resigned from the TAM during the escape period, isneither attributable to, nor excused by, the said employees' failure to file writtengrievances after they had been dischargedThe respondent also takes the position that by requiring the IAM to "certify"to the fact that the six employees were members of that organization subsequentto the escape period, it had "exhausted its legitimate area of inquiry" and couldmake iio further investigation lest it lay "itself open to a charge of improperinterference in the internal affairs of the TAM "This contention is answei ed bythe Board's recent decision inMatter of Ba7xi & Company, Islc.,68 N. L R. B S30,21The above finding is based upon Olson s undenied testimony, which the undersignedcredits11FactoryManager Scheven,the hilliest authority in the respondent'splantwithrespect to discharges of employees,testified that preceding the discharges of the sixemployees,he had informed Personnel Manager McCalley that the respondent "had nochoice in the matter, that under the terms of the contract [it] had to comply with therequest made upon [it] and dismiss these six employees " Sclieven further testified thatthe decision to discharge the six employees was made after consultation with the respond-ent's legal counsel and the president of the company,and that such decision representedthe position taken by "the company" on that matterIt is obvious, in view of the fore-going, that the decision of the respondent to discharge the six employees,could not havebeen influenced by anything the employees subsequently had to say, either in writing ororally, as the respondent made clear to them at the time of the discharges 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDinwhich the Board pointed out that in circumstances such as those underdiscussion,we are not presented with a "dual-unionism" situation, nor with the ac-companying question of the duty of an employer to ingiure into the reasonfor requested discharges.We are not faced here wi ith the question ofwhether an employer need delve into the internal affairs of a 'union in theusual sense.Rather, we have before us the question of the duty of therespondent to inquire as to the identity of employees covered by the main-tenance-of-membership provision in its contract with the [IAM].We ifreof the opinion that the respondent had such a dutyWhen it failed to per-form that duty and discharged the [six] employees involved herein, it actedat its peril and violated Section 8 (3) of the Act when the true facts were,as herein found, that the contract did not require their discharge.There remains one final defense put forward by the respondent, namely, thatits conduct was not the result of an intent to violate the Act, but was broughtabout by pressure exerted by the IAMThe respondent adduced testimony tothe effect that the JAM had threatened to call a strike if the respondent did notaccede to its demand that the six employees be discharged.While this may shedlight on the respondent's motives in effectuating the illegal discharges, it doesnot constitute a defense to such conduct It is well settled that "when it is oncemade to appear from the primary facts that the employer has violated the expressprovisions of the Act, we may not inquire into his motives" even where it is shownthat lie "has not wilfully violated" the Act 22On the basis of all the foregoing the undersigned concludes and finds thatthe respondent, by its discharge of Mach K Denis, Anton J Straka, FrankFenrich, Frances Havalka, Oscar Olson, and Andrew Amrich, discriminated inregard to their hire and tenure of employment, thereby discouraging member-ship in the LIE, and eneourag'ng membership in the IAM, and interfering with,restraining, and coercing its employees in the exercise of the rights guaranteedin Section 7 of the Act.D. Intel fei ence,reitiaint, and coci cion.Itwas stipulated at the hearing that if called as witnesses, Marion Price,Guiseppe Coduti, and Paul Ankowski would have testified, respectively, thatwhile employed by the respondent as a production or maintenance employee, heor she was a member of the IAM, and resigned from that organization duringthe escape period by registered mail; 23 that following such resignation, he orshe never rejoined the IAM or carried on any activities on its behalf; that atabout the time of his or her resignation from the IAM, he or she joined the UE ;that during the month of July 1946, Robert O'Keefe, employed in the respondent'spersonnel department, told him or her than O'Keefe was advised by the IAMthat he or she was delinquent in his or her dues to the IAM, and that O'Keefeinstructed him or her "to get the matter straightened out with the IAM," failingwhich, he or she would be subject to discharge by the respondent at the IAM'srequest, pursuant to the provision of the maintenance of membership clause inthe contract between the JAM and the respondent; that he or she then advisedz2Matter of Eureka Vaciomi, Cleaner Coinpani/,69 N L R B 878, and cases cited infootnote 3 thereof23Registered postal receipts attesting to the mailing of the resignations of Codnti andAnkowski aie in evidence GENERAL ELECTRIC X-RAY CORPORATION79O'Keefe that he or she had resigned from the IAM during the escape period byregisteredmail, and therefore had nothing to straighten out with the IAM ;that O'Keefe replied that nevertheless he or she should see the TAM about hisor her dues delinquency or he or she might be discharged at the IAM's requestpursuant to the aforesaid contract.The respondent, while not admitting the truth of the above stipulated testi-mony of Price, Coduti, and Ankowski, offered no evidence to refute it.Theundersigned credits the aforesaid testimony and finds that the events and con-versations described therein occurred at the times and in the manner set forthin such testimonyOn the basis of the foregoing, and of the entire record, theundersigned further concludes and finds as follows :1.That at the times O'Keefe spoke to Price, Coduti, and Ankowski duringJuly 1946, as above described, none of these employees was under any obli-gation to maintain membership in or pay dues to, the IAM ;2That consequently the respondent-" interfered with, restrained, andcoeiced its employees in the exercise of the rights guaranteed by Section 7of the Act by warning Price, Coduti, and Ankowski to maintain their mem-bership in or to pay dues to the IAM, and by threatening them with possibledischarge if they failed to do so;3That in any event, the respondent was put on notice by the statements ofthe aforesaid employees to O'Keefe that they had resigned from the TAMduring the escape period, by the UE activities it had observed in its plant onthe part of many of its employees, and by its previous experiences with thesix employees herein found to have been discriminatorily discharged, thatPrice, Coduti, and Ankowski might not in fact be under any obligation tomaintain membership in the IAM ;4.That the respondent was under a duty to inquire into the question ofwhether or not the said employees were under any such obligation ;5That the respondent did not fulfill this duty before warning and threat-ening the three aforesaid employees as above described; and6.That the respondent consequently acted at its peril in so warning andthreatening them, and, since in fact the three employees were under no obli-gation to maintain membership in the TAM, or to pay dues to it, the re-spondent, by warning them to do so, and threatening them with possibledischarge if they failed to do so, interfered with, restrained, and corecedits employees in the exercise of the rights guaranteed in Section 7 of theAct.26IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.-24 It was stipulated at the hearing that O'Keefe was acting for and on behalf of therespondentwhen he engaged in the conduct herein discussed.2In essencethe statements of O'Keefe to Price, Coduti, and Ankowski constitutedtin cats by the respondent to discharge them under circumstances identical to those sur-rounding the discharges of Denis, Straka, Fenrich, Havalka, Olson, and AmrichIf.ashas been found, the discharges of the latter six employees were illegal, the threat to dis-charge other employees identically situated,unlessthey gave up the right to remainunaTHiiated with the IAM, was also necessarily illegal. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDV.THE REMEDYHaving found that the respondent has engaged in certain unfair labor practicesaffecting commerce, the undersigned will recommend that it cease and desist there-from and take certain affirmative action designed-to effectuate the policies ofthe Act.It has been found above that the respondent's discharge of Mack K Denis, FrankFenrich, Frances Ilavalka, Oscar Olson, and Andrew Amrich on May 13, 1946—and of Anton J. Straka on May 14, 1946, constituted unfair labor practices underthe Act. It will therefore be recommended that the respondent reinstate themto their former or substantially equivalent positions,26 without prejudice to theirseniority and other rights and privileges. It will also be recommended that therespondent make them whole for any loss of pay they may have suffered by reasonof the respondent's discrimination against them by payment to each of them ofa sum of money equal to the amount he or she would have earned as wages fromthe date of his or her discharge from the respondent's employ, to the date ofthe respondent's offer of reinstatement, less his or her net earnings 2' during saidperiod.Itwill also be recommended that the respondent post appropriate notices toits employees in connection with the foregoing.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Electrical, Radio and Machine Workers of America, affiliated withthe Congress of Industrial Organizations, and International Association of Ma-chinists, District No. S, Ray-Point Local No 1696, are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3By discriminating in regard to the hire and tenure of employment of MackK. Denis, Frank Fenrich, Frances Havalka, Oscar Olson, Andrew Amrich, andAnton J, Straka, thereby discouragingmembershipin United Electrical, Radio& Machine Workers of America, affiliated with the Congress of Industrial Organ-izations, and encoui aging membership in International Association of Machin-ists,District No. 8, Ray-Point Local No. 1696, the respondent has engaged in andis engaging in unfair labor practices within the meaning of Section S (3) of theAct c26 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position ' is intended to mean "former position iihei-ever possible, but if such position is no longer in existence, then to a substantiallyequivalent position "SeeMatter of The Chase National Band of the City of New York,San Juan, Puerto Rico, Branch,65 N 1, R B 82727By "act earnings" is meant earnings less expensgs, such as for transportation, i oem,and board, incurred by an employee in connection with obtaining iioik and iioikuigelsewhere than for the respondent, iihich would not have been mcuired but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Coni,pany,8 N L It B 440. Monies received for workperfoinied upon Federal, State, county, municipal, or other work-relief projects shall beconsidered as earningsSee RepublicSteel Corporation v. N. L. RB., 311 U. S. 7. GENERAL ELECTRIC X-RAY CORPORATION814.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the ActRECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that the respondent, General Electric X-Ray Corporation,Chicago, Illinois, its officers, agents, successors and assigns shall.1Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial Organizations, or any otherlabor organization of its employees, and encouraging membership in InternationalAssociation of Machinists, District No 8, Ray-Point Local No. 1696, or any otherlabor organization of its employees, by discharging or in any other mannerdiscriminating in regard to the hire or tenure of employment or any term orcondition of employment of any of its employees, unless obligated to do so bythe terms of a valid contract then existing between the respondent and a labororganization of its employees ;(b) Interfering with, restraining, or coercing its employees in the exercise oftheir right to self-organization, to join or assist United Electrical, Radio &Machine Workers of America, affiliated with the Congress of Industrial Organiza-tions, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining, or other mutual aid or protection, by in any mannerwarning any of its employees to maintain their membership in InternationalAssociation of Machinists, District No 8, Ray-Point Local No 1696, or in any otherlabor organization, or in any manner threatening to discharge them for theirfailure to do so, unless such employee or employees shall be obligated to do sounder the provisions of a valid contract entered into by the respondent with suaclilabor organization.2 'Cake the following affirmative action, which the undersigned finds willeffectuate the policies of the Act.(a)Offer to Mack K. Denis, Frank Fenrich, Frances Havalka, Oscar Olson,Andrew Anirich, and Anton J. Straka, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice to their seniorityand other rights and privileges ;(b)Make whole Mack K. Denis, Frank Fenrich, Fi antes FIavalka, Oscar Olson,Andrew Amrich, and Anton J. Straka for any loss of pay they may have sufferedby reason of the respondent's discrimination against them by payment to each ofthem of a sum of money equal to the amount deteimined in the manner set forthin the section entitled "The remedy," above;(c)Post immediately at its plant at Chicago, Illinois, copies of the noticeattached to the Intermediate Itepoit, herein, marked "Appendix A." Copiesof said notice, to be furnished by the Regional Director for the Thirteenth Region,after being signed by the respondent, shall be posted by the respondent immedi-ately upon receipt thereof, and maintained by it for sixty (60) consecutive daystherafter, in conspicuous places, including all places where notices to employeesare customarily postedReasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced, or covered by any other material ;(d)Notify the Regional Director of the Thirteenth Region in writing withinten (10) days from the date of the receipt of the Intermediate Report what stepsthe respondent has taken to comply therewith. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that unless the iespondent notifies said RegionalDirector in writing within ten (10) days from the receipt of this IntermediateReport that it will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203 38 ofsaid Rules and Regulations, file with the Board, Rochambeau Building, Wash-ington 25, D C, an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor. proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof;and any party or counsel for the Board may, within the same period, file anoriginal and four copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/or briefs, theparty or counsel for the Board filing the same shall serve a copy thereof uponeach of the other parties and shall file a copy R ith the Regional Director.Proof of service on the other parties of all papers filed with the Board shall bepromptly made as required by Section 203 65. As further provided in saidSection 203.39, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within ten (10)days from the date of service of the order transferring the case to the Board.ISADORE GREENBERG,Trial Examwer.Dated November 21, 1946.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in United Electrical, Radio & Ma-chine Workers of America, affiliated with the Congress of Industrial Organi-zations, or any other labor organization of our employees, or encouragemembership in International Association of Machinists, District No 8, Ray-Point Local No. 1696, or any other labor organization of our employees, bydischarging or in any manner discriminating in regard to the hire or tenureof employment of any of our employees, unless we are obligated to do so bythe terms of a valid contract then existing between ourselves and a labororganization of our employees.WE WILL NOT interfere with, restrain, or coerce our employees in theexercise of their rights to self-organization, to form labor organizations, tojoin or assist United Electrical, Radio & Machine Workers of America,affiliated with the Congress of Industrial Organizations, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining, or other mutual aid or protection, by in any manner warningany of our employees to maintain their membership in International Asso-r GENERAL ELECTRIC X-RAY CORPORATION83ciation of Machinists, District No. 8,'Ray-Point Local No. 1696, or in anyother labor organization, or in any manner threaten to discharge them fortheir failure to do so, unless such employee or employees shall be obligatedto do so under the provisions of a valid contract entered into by us with suchlabor organization.WE WILL OFFER to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously enjoyed,and make them whole for any loss of pay suffered as a result of the dis-crimination.Mack K DehisOscar OlsonFrank FenrichAndrew AmrichFrances HavalkaAnton J. StrakaGENERAL ELECTRIC X-RAY CORPORATION,Employer.By-------------------------------------------(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.781902-18-vol. 76-7